Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION

Note:
Based on the  Patent Trial and Appeal Board  (PTAB) decision mailed on September 9th 2021, the claims were deemed to be patent eligible under 35 U.S.C § 101.

Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 11/02/21. Claims 1-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 11/02/21 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1, 4-6, 8, 11, 14-15, 17 are amended; hence such, Claims 1-20 are now pending in this application. 
                                             Claim Interpretation 

MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claims 1,11 recite, “wherein at least the merchant facing device is configured to communicate with the payment service system”
Claims 1,11 do not positively recite any activity (the merchant facing device has not actually communicated with the payment service system).
Claim 1 further recites, “wherein receipt of the payment data causes the payment service system to process payment for the transaction”
Claim 1 does not positively recite any activity (the processing of the payment has not actually occurred).
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
            Claim 11 recites, “the customer-facing device and the merchant-facing device communicate to generate transaction data associated with the transaction”
	Claim 11 does not positively recite any activity (the transaction data has not been  generated)

                                                Claim Objections
1.	Claims 1, 11 are objected to for the following reasons:
 with the payment service”
This does not make sense grammatically.
Examiner suggest changing the claim recitation to recite:
“wherein the customer application and the merchant application… and are associated with a same merchant account of  [[with]] the payment service”





                                           Claim Rejections- 35 U.S.C § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.         Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims recite:
            Regarding claim 1, applicant does not have support in the specification for the limitations, “wherein the customer application and the merchant application…. are associated with a same merchant account with the payment service system”
The instant specification recites on page 8:
Before a transaction between the user and the merchant can be performed using the wireless payment system 202, the merchant must create a merchant account with the payment service system 208. The merchant can sign up using a mobile application or using an online website, and can use a device within the wireless payment system 202 or another computing device, e.g., a home computer. At some point prior to the transaction, one or more applications are downloaded to the devices within the wireless payment system 202, e.g., a merchant facing device and a customer facing device. The merchant facing and customer facing devices may run the same application or customized applications to each device (e.g. a merchant application and a customer application). In some implementations, the applications are downloaded through an application store. Creation of the merchant account can be handled through the application, or through another application, e.g., a generic web browser. The merchant enters a name, account password, and contact information, e.g., email address, and physical location information (if applicable), e.g., an address, into the payment service system 208. The merchant can also provide other information, e.g., a list of goods or services available, operating hours, phone number, a small identifying image logo or mark, to the payment service system 208. The data associated with the merchant account 214 can be stored at the secure server 212, e.g., in a database. In some implementations, the merchant can provide information sufficient to establish communication with the computer system 204 and this information can be stored in the payment service system 208.

This page of the specification discloses that the merchant application is associated with a merchant account with the payment service system.

There is no disclosure of the customer application being associated with a merchant account associated with the payment service system.


Therefore, the specification does not have support for the limitations, “the customer application is associated with a same merchant account with the payment service system”.

            Claims 2-10, are rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
            Claim 11 recites substantially the same subject matter as claim 1, and is rejected using the same rationale as claim 1.
            Claims 12-20 are rejected using the same rationale as claim 11 as they fail to cure the deficiency of claim 11.
        
                                                         No Prior Art
None of the prior art teaches, renders obvious” wherein the customer application and merchant application are associated with a same merchant account with the payment service system (the payment system provides the customer application and the merchant application for downloading on the merchant and customer devices). 
Furthermore the two different systems (the payment system) and the payment service system (which associates the merchant account with both the customer and merchant applications) is not disclosed by the prior art.
The closest prior art of record are:
US 2016/0019728 to Petrie, teaches, “ A method and a system are disclosed that facilitate booking and payment for taxi cabs and other forms of transport. The system comprises a locator process arranged to obtain the location of a vehicle for hire and an order process arranged to receive a booking order from a customer device. The order process provides a request for acceptance of the booking to a vehicle device of a located vehicle. The locator process enables payment for a customer trip in the vehicle. Payment is enabled when the customer device and vehicle device are determined by the locator process to be within a predetermined proximity of each other.

WO 2013/034953 to Kiok et al, teaches, “ A Location-Based Service (LBS) is a mobile computing application that provides services to users based on their geographical location. The present invention relates to a system and method for a peer-to-peer (passenger-to taxi driver or Taxi driver-to passenger) locating system in the taxi transportation sector and uses a LBS for real-time, interactive 'taxi -hailing' and 'Passenger Locating'. The LBS uses functionality such as 'find the nearby taxis and 'tell me if the taxi is hired or booked within my vicinity.' The present invention relates to a system and method in the taxi transportation sector addressing these issues, namely, passengers in need of a taxi 'hail- a-cab', taxi drivers searching for potential passengers  'locate-a-passenger’ and the inefficiency of the call centers system operate by taxi companies.

US 2005/0187873 to Labrou et al, teaches, “ A mobile phone system and method of initializing, at a secure transaction server (STS), a mobile payment software with a software authentication parameter, as an authentic mobile payment software; providing an STS correlation between a personal identification entry (PIE) and the authentic mobile payment software; installing, in a mobile phone, the authentic mobile payment software; and inputting, by a user, the PIE to the installed authentic mobile payment software to generate according to the PIE and the software authentication parameter a transformed secure authenticable mobile phone cashless monetary transaction over the mobile phone network, as a mobile phone wireless wallet of the user of the mobile phone. The mobile phone authenticable cashless monetary transaction is performed according to an agreement view(s) protocol.

                                                         CONCLUSION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/13/2022